              Case 1:19-cv-01029-DNH-CFH Document 48 Filed 12/11/19 Page 1 of 1




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                    DIVISION OF SOCIAL JUSTICE
ATTORNEY GENERAL                                                                                ENVIRONMENTAL PROTECTION BUREAU



                                                                   December 11, 2019


     Honorable Christian F. Hummel
     U.S. Magistrate Judge
     U.S. District Court, Northern District of New York
     James T. Foley U.S. Courthouse
     445 Broadway, Room 441
     Albany, NY 12207

     Re:      New York v. USEPA
              No. 1:19-CV-010129

     Dear Judge Hummel:

             With the consent of the parties, the State requests an additional 30 days to respond to the
     defendants’ motions to dismiss, now due on January 21, 2019. The State’s motion response
     would now be due upon February 20, 2020. Because of previous longstanding scheduling
     commitments, the defendants have requested that the reply to the State’s responses be due on
     April 6, 2020. The State has not objection to that date. Accordingly, we have enclosed a
     proposed Order for your review and approval.

              Thank you for your consideration in this matter.


                                                                   Sincerely,

                                                                   /s/ James C. Woods

                                                                   James C. Woods
                                                                   Assistant Attorney General
                                                                   Environmental Protection Bureau
                                                                   The Capitol
                                                                   Albany, New York 12224
                                                                   518-776-2418

     Encls.


                 THE CAPITOL, ALBANY, N.Y. 12224-0341 ● PHONE (518) 776-2400 ● FAX (518) 650-9363 ● WWW.AG.NY.GOV
